

	

		III

		109th CONGRESS

		2d Session

		S. RES. 352

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2006

			Mrs. Hutchison (for

			 herself and Mr. Cornyn) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the University of Texas at

		  Austin Longhorns football team for winning the 2005 Bowl Championship Series

		  national championship.

	

	

		Whereas the Longhorns won the BCS national championship

			 game, defeating the University of Southern California by a score of 41–38 at

			 the Rose Bowl in Pasadena, California on January 4, 2006;

		Whereas the Longhorns have now won four football national

			 titles;

		Whereas this historic victory—the 800th win in school

			 history—marks the culmination of an undefeated, 13–0 season;

		Whereas, by scoring 652 points during their undefeated

			 season, the Longhorns set an NCAA record for points scored in a single

			 season;

		Whereas the University of Texas now owns the

			 longest-active winning streak in the Nation at 20 games;

		Whereas, under the leadership of Coach Mack Brown, the

			 Longhorns claimed the Big 12 Conference South Division title, won the Big 12

			 Conference championship, and earned their eighth consecutive bowl game

			 berth;

		Whereas the Longhorns boast seven All-Americans, including

			 Will Allen, Justin Blalock, Aaron Harris, Michael Huff, Jonathan Scott,

			 Rodrique Wright, and Vince Young;

		Whereas quarterback Vince Young—a Heisman Trophy finalist,

			 recipient of the Davey O’Brien National Quarterback Award, and the Maxwell

			 Award winner—was named the Most Valuable Player of the Rose Bowl;

		Whereas Vince Young scored three touchdowns and gained 467

			 total yards in the championship game, and he became the first player in NCAA

			 history to rush for more than 1,000 yards and pass for more than 3,000 yards in

			 the same season;

		Whereas the Longhorns were captained by Ahmard Hall, David

			 Thomas, Rodrique Wright, and Vince Young at the Rose Bowl;

		Whereas Ahmard Hall, the male 2005 Big 12 Sportsperson of

			 the Year, served his country as a sergeant in the United States Marine Corps

			 for four years—serving tours in Kosovo and Operation Enduring Freedom in

			 Afghanistan—prior to joining the team as a walk-on in 2003 and ultimately

			 rising to the position of starting fullback and team captain;

		Whereas the entire Longhorns team should be commended for

			 its inspirational work, determination, and success;

		Whereas the University of Texas at Austin has a long

			 tradition of athletic and academic excellence; and

		Whereas the Longhorns have brought great honor to

			 themselves, their university, and the great State of Texas: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)commends the

			 University of Texas at Austin Longhorns football team for winning the 2005 Bowl

			 Championship Series national championship;

			(2)congratulates the

			 team for completing an undefeated, 13–0 season; and

			(3)directs the

			 Secretary of the Senate to make available to the University of Texas at Austin

			 an enrolled copy of this resolution for appropriate display.

			

